DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/12/2021 has been entered.
Response to Amendment / Arguments
The amendment, filed 01/12/2021, has been entered. Claim 14 is cancelled. Claims 1-13 are pending. Applicant’s arguments regarding claims 1-13 have been fully considered but are moot due to a new grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1: Lines 6-7 of this claim recite “an antenna configured to be mountable on the management electronics, wherein the antenna is external to the housing”; however, lines 10-12 also recite “the management electronics thus forming a common base capable of being used with an antenna that can be adapted according to an intended location of the electronic unit, either on the tire inflation valve, or on the internal surface of the tire” (emphasis added). It is unclear if the antenna in lines 10-11 is the same antenna as the one recited in line 6. For the purposes of examination and in light of the specification, they are interpreted as the same element.
Regarding claim 4: Claim 1, on which claim 4 depends, recites that “the antenna is external to the housing”; however, claim 4 recites that the antenna “includes a portion which is inserted into the…housing”. It is unclear how the antenna may be both external to the housing but also be inserted into the housing. For the purposes of examination and in light of the specification, the aforementioned portion of claim 1 is interpreted as reading upon an antenna which is “at least partially external to the housing”.
Regarding claim 13: Claim 1, on which claim 13 depends, recites that “the antenna is external to the housing”; however, claim 13 recites that the antenna “includes a portion which is inserted into the…housing”. It is unclear how the 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Marguet et al. (US 20080074251 A1, prior art of record) in view of Pollack et al. (US 6899153 B1, prior art of record).Regarding claim 1:Marguet teaches an electronic unit of a tire monitoring system capable of being fastened either on a tire inflation valve or on an internal surface of said tire, comprising:
management electronics (e.g. FIG. 1 - 145) of the electronic unit comprising sensors (FIG. 1 – 130) for measuring parameters of said tire, a microprocessor (FIG. 1 – 120; [0023], [0026]) and a supply battery (FIG. 1 – 110); and
a housing (FIG. 1, FIG. 4, FIG. 5 - 145) containing the management electronics;
the management electronics thus forming a common base capable of being used with an antenna that can be adapted according to an intended location of the electronic unit, either on the tire inflation valve, or on the internal surface of the tire(The examiner notes that this claim limitation is extremely broad. The management electronics / housing 145 of Marguet is not permanently / inseparably integrated with an antenna - e.g. see FIG. 4. Thus the management electronics 145 of Marguet forms a common base which is capable of being used with an antenna that can be adapted according to an intended location of the electronic unit, either on the tire inflation valve, or on the internal surface of the tire.)Marguet fails to teach:
an antenna configured to be mountable on the management electronics, wherein the antenna is external to the housing;
mechanical and electrical connection means for the antenna and the management electronics;Pollack teaches (FIG. 5):
an antenna (550) configured to be mountable on the management electronics (encapsulation package 504), wherein the antenna (550) is external (Col. 22, Lines 4-6) to the housing (504);
mechanical and electrical connection means for the antenna and the management electronics (e.g. 530i / 530j; Col. 22, Lines 23-27; Col. 32, Line 54 through Col. 33, Line 14)

Regarding claim 4:Marguet and Pollack teach all the limitations of claim 1, as mentioned above.Marguet fails to teach:
wherein the housing is a plastic housing, and the antenna includes a portion which is inserted into the plastic housingPollack teaches (FIG. 5):
wherein the housing (504) is a plastic housing (Col. 17, Lines 51-53), and the antenna (550) includes a portion (e.g. 550, 552, 554) which is inserted into the plastic housing (504)

Regarding claim 5:Marguet and Pollack teach all the limitations of claim 1, as mentioned above.As combined in the claim 1 rejection above, Pollack teaches:
wherein the mechanical and electrical connection means of the antenna and the management electronics comprises protruding pins (FIG. 11A; Col. 32, Line 54 through Col. 33, Line 14)
Regarding claim 6:Marguet and Pollack teach all the limitations of claim 1, as mentioned above.As combined in the claim 1 rejection above, Pollack teaches:
wherein the mechanical and electrical connection means of the antenna and the management electronics comprises fastening tabs (FIG. 11A - 1152’ and 1154’)
     It is noted that, since it is the antenna of Pollack which is relied upon in the claim 1 rejection above, the connection means of Pollack for the antenna are also used.
Regarding claim 11:Marguet and Pollack teach all the limitations of claim 1, as mentioned above.As combined in the claim 1 rejection above, Pollack teaches:
wherein the antenna is a loop antenna (Col. 12, Lines 38-43; Col. 25, Lines 36-44; Col. 33, Lines 34-41)

Claims 2-3, 7, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Marguet et al. (US 20080074251 A1, prior art of record) in view of Pollack et al. (US 6899153 B1, prior art of record) and further in view of Benedict (US 20050087593 A1, prior art of record).
Regarding claim 2:Marguet and Pollack teach all the limitations of claim 1, as mentioned above.As combined in the claim 1 rejection above, Pollack teaches:
wherein the antenna is made of brass (Pollack - Col. 34, Lines 18-20 and 29-31)Marguet and Pollack fail to teach:
the antenna is made of brass with a plastic overmoldingBenedict teaches:
encapsulating the antenna wire (made of brass as per Pollack above) in plastic ([0044])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the plastic encapsulation/overmolding of Benedict in the device of Marguet and Pollack to provide enhanced structural stability and insulation of the antenna wire.
Regarding claim 3:Marguet and Pollack teach all the limitations of claim 1, as mentioned above.Marguet fails to teach
wherein the antenna is made of printed plasticBenedict teaches:
wherein the antenna is made of printed plastic ([0044] – the instant claims nor specification provide any guidance or special definition of what is meant by “printed plastic”)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the plastic encapsulation/overmolding of Benedict in the device of Marguet and Pollack to provide enhanced structural stability and insulation of the antenna wire.
Regarding claim 7:Marguet and Pollack teach all the limitations of claim 1, as mentioned above.Marguet fails to teach:
wherein the antenna has openings for the passage of a molding material, at least in part of its longitudinal sidesBenedict teaches:
wherein the antenna has openings (e.g. FIG. 8 – 64) for the passage of a molding material ([0062]-[0063]), at least in part of its longitudinal sides
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the openings of Benedict in the device of Marguet and Pollack to provide enhanced structural stability in the incorporation of the antenna wire. Particular attention is drawn to the similarities of the antenna wire and entering thereof into the housing between Pollack’s FIG. 5 and Benedict’s FIGS. 5-6.
Regarding claim 12:Marguet, Pollack, and Benedict teach all the limitations of claim 2, as mentioned above.Marguet fails to teach:
wherein the antenna is made of printed plasticBenedict teaches:
wherein the antenna is made of printed plastic ([0044] – the instant claims nor specification provide any guidance or special definition of what is meant by “printed plastic”)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the plastic encapsulation/overmolding of Benedict in the device of Marguet and Pollack to provide enhanced structural stability and insulation of the antenna wire.
Regarding claim 13:Marguet, Pollack, and Benedict teach all the limitations of claim 2, as mentioned above.Marguet fails to teach:
wherein the housing is a plastic housing, and the antenna includes a portion which is inserted into the plastic housingPollack teaches:
wherein the housing (504) is a plastic housing (Col. 17, Lines 51-53), and the antenna (550) includes a portion (e.g. 550, 552, 554) which is inserted into the plastic housing (504)
.

Claim 6 is additionally rejected under 35 U.S.C. 103 as being unpatentable over Marguet et al. (US 20080074251 A1, prior art of record) in view of Pollack et al. (US 6899153 B1, prior art of record) and further in view of Tucker (US 20110198402 A1, prior art of record).Regarding claim 6:Marguet and Pollack teach all the limitations of claim 1, as mentioned above.Marguet fails to teach:
wherein the mechanical and electrical connection means of the antenna and the management electronics comprises fastening tabsTucker teaches:
wherein the mechanical and electrical connection means of the antenna and the management electronics comprises fastening tabs ([0024])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the fastening tabs of Tucker instead of the antenna connector of Marguet or Pollack as they are art-recognized equivalents for the purpose of electrical and mechanical connection between an antenna and other electronics.

Examiner’s Comment
The examiner notes that no prior art rejections were applied to claims 8-10. If the 112b rejection of claim 1 is overcome, claims 8-10 would be allowable.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428.  The examiner can normally be reached on 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856